         Case 1:18-cv-00993-RA-SLC Document 160 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANNAMARIE TROMBETTA,

                               Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 18 Civ. 993 (RA) (SLC)

NORB NOVOCIN, et al.,                                                       ORDER

                               Defendants.




SARAH L. CAVE, United States Magistrate Judge.

         On October 19, 2021 Plaintiff pro se Annamarie Trombetta filed a motion seeking

sanctions against Defendants Norb and Marie Novocin and their counsel (“Plaintiff’s Motion”).

(ECF No. 159). Defendants need not undertake to file any opposition to Plaintiff’s Motion, on

which the Court will rule in due course.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Ms. Trombetta

at the address below.


Dated:          New York, New York
                March 22, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
      Case 1:18-cv-00993-RA-SLC Document 160 Filed 03/22/21 Page 2 of 2




Mail To:                     Annamarie Trombetta
                             175 East 96th Street (12R)
                             New York, NY 10128




                                       2
